Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 USDC SDNY
                                                  Page 1 of 9
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED: 2/2/21
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 2 of 9
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 3 of 9
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 4 of 9
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 5 of 9
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 6 of 9
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 7 of 9
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 8 of 9




February 2, 2021
Case 1:20-cv-07293-GHW Document 63 Filed 02/02/21 Page 9 of 9
